84 F.3d 1452
318 U.S.App.D.C. 78
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, et al.v.WESTERN ELECTRIC COMPANY, INC., et al., Pacific TelesisGroup, et al., Appellants.
No. 95-5137.
United States Court of Appeals, District of Columbia Circuit.
Feb. 16, 1996.

Before:  SILBERMAN, BUCKLEY, and ROGERS, Circuit Judges
ORDER
PER CURIAM.


1
It is ORDERED, by the Court, on its own motion, that this appeal is dismissed as moot due to the enactment of the Telecommunications Act of 1996, Pub.L. No. 104-104.   It is


2
FURTHER ORDERED, by the Court, that the district court's order issued April 28, 1995 is vacated.   See 890 F. Supp. 1, 10-13 (1995).   This case is remanded with instructions that the district court dismiss the Regional Bell Operating Companies' Motion for a Modification of Section II(D) of the Decree to Permit Them to Provide Cellular and Other Wireless Service Across LATA Boundaries.  See United States v. Munsingwear, Inc., 340 U.S. 36, 39-40 (1950) (it is the "duty of the appellate court" to vacate a lower court's judgment that has become moot and "remand with a direction to dismiss").